Opinion by
Johnson, J.
The importer contended that the weights listed on the invoice included tubes and wrapping paper, besides the rayon. However, he was unable to submit any proof of such contention, because he had returned the goods to England and had not weighed the merchandise when it was imported. The importer’s attention was called to the fact that the examiner, in reporting to the collector concerning the invoice weights, had stated in a memorandum accompanying the invoice that the weights noted thereon were “net net weights,” as found at the time of examination. The importer, however, stated that the examiner just put “net” down too often and that it was not “net, net.” Thg examiner testified that tare is deducted as accurately as possible, but on this particular shipment nothing had to be deducted from the weight because the invoice weight represented the dutiable weight. In view of the fact that the only evidence before the court was that given by the examiner, who reported what was found by his office, the court was constrained to overrule the protest.